   Case 5:21-cv-03185-SAC Document 8 Filed 09/10/21 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


ANDRES PENA-GONZALES,

                            Petitioner,

          v.                                       CASE NO. 21-3185-SAC

STATE OF KANSAS,


                            Respondent.


                         MEMORANDUM AND ORDER



     This matter comes before the Court on Petitioner’s response to

the Court’s Notice and Order to Show Cause (NOSC) regarding the

timeliness of his petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. For the reasons explained below, the Court will

dismiss the action as time-barred.

Background

     In October 2012, Shawnee County jury convicted Petitioner

Andres Pena-Gonzales of rape, “aggravated indecent solicitation of
a child under 14 years of age[,] and furnishing alcohol to a minor

for illicit purposes.” State v. Pena-Gonzales, 2016 WL 1614025, *1-

2 (Kan. Ct. App. 2016) (unpublished opinion) (Pena-Gonzales I),

rev. denied April 17, 2017. The district court sentenced him to

life in prison without parole for at least 25 years. Id. at *3.

Petitioner pursued a direct appeal, but the Kansas Court of Appeals

(KCOA) affirmed his convictions and the Kansas Supreme Court (KSC)
denied his petition for review.

     Petitioner then timely filed in state court a pro se motion

for habeas relief pursuant to K.S.A. 60-1507. Pena-Gonzales v.
    Case 5:21-cv-03185-SAC Document 8 Filed 09/10/21 Page 2 of 8




State, 2020 WL 3487478 (Kan. Ct. App. 2020) (unpublished opinion)

(Pena-Gonzales II). The state district court summarily denied the

motion, and on appeal the KCOA affirmed the denial. Id. at *1.

Petitioner filed this federal habeas petition on August 19, 2021.

(Doc. 1.)

       The Court conducted a preliminary screening of the petition

and issued a NOSC explaining that the one-year federal habeas

limitation period began to run on approximately July 18, 2017.(Doc.

6.) Petitioner filed his K.S.A. 60-1507 motion on January 8, 2018,

tolling     the   one-year   federal     habeas   limitation     period     with

approximately 191 days remaining. The state-court proceedings on

the 60-1507 motion concluded on June 20, 2020 and the one-year

federal habeas limitation period resumed on June 21, 2020. It

expired approximately 191 days later, on December 29, 2020, but

Petitioner did not file his habeas petition until August 19, 2021.

Thus, the Court directed Petitioner to show cause, in writing, why

this   action     should   not   be   dismissed   as   untimely.    (Doc.    6.)

Petitioner promptly filed a response, which the Court has reviewed
carefully. (Doc. 7.)

Analysis

       Petitioner does not dispute the Court’s calculations of the

timeline. Rather, he asserts that he is eligible for the actual

innocence exception to the one-year limitation period. (Doc. 7, p.

1.) Liberally construed, as is appropriate because Petitioner is

proceeding pro se, the response also argus that the federal deadline

should be equitably tolled because of ineffective assistance of
counsel and because the COVID-19 pandemic resulted in extended

lockdown    in    Kansas   prisons,    the   consequences   of     which    kept
     Case 5:21-cv-03185-SAC Document 8 Filed 09/10/21 Page 3 of 8




Petitioner from timely filing the petition.1 Id. at 7. The Court

will address each argument in turn.

Equitable Tolling

       Applicable “in rare and exceptional circumstances,” equitable

tolling is available only “when an inmate diligently pursues his

claims and demonstrates that he failure to timely file was caused

by   extraordinary      circumstances    beyond    his   control.”    Gibson      v.

Klinger, 232 F.3d 799, 808 (10th Cir. 2000) (citation omitted);

Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000). Circumstances

that   warrant    equitable    tolling   include,     “for    example,     when   a

prisoner is actually innocent, when an adversary’s conduct—or other

uncontrollable     circumstances—prevents         a   prisoner      from   timely

filing, or when a prisoner actively pursues judicial remedies but

files a deficient pleading during the statutory period.” Gibson, 23

F.3d at 808 (internal citations omitted).

       Petitioner contends that from May 2020 to September 2021,

because of the spread of COVID-19, he has been on 23-hour lockdown,

without access to computers, and the mail is delayed by 4 to 5
months.   (Doc.    7,   p.   7.)   Petitioner     asserts    that   during   that

timeframe, he has not been able to engage in any activities or


1 Petitioner also asserts ineffective assistance of trial counsel, direct appeal
counsel, and 60-1507 counsel. To the extent that those arguments are relevant to
whether this action should be dismissed as time-barred, the Court has considered
them. Petitioner’s arguments that go to the merits of his ineffective assistance
of counsel claims (Doc. 7, p. 2-3), however, are not germane to this threshold
determination, so are not discussed in this order. Similarly irrelevant to
whether to dismiss the action as time-barred are Petitioner’s arguments that the
Court should not dismiss this petition as successive (p. 3), the sentencing judge
lied to Petitioner (p. 3, 8), Petitioner was convicted on inadmissible hearsay
evidence (p. 3-4), the trial court erred while instructing the jury (p. 4), this
Court should not dismiss for failure to state a claim (p. 5), the Court should
support a Department of Justice investigation into appointed counsel in Kansas
(p. 5), that Petitioner has not procedurally defaulted his claims (p. 6), and
trial counsel refused to let Petitioner testify at trial (p. 7). Thus, those
arguments are not discussed further in this order.
    Case 5:21-cv-03185-SAC Document 8 Filed 09/10/21 Page 4 of 8




visits and he has been without any privileges. Id. He also contends

that he has been transferred “from one [quarantined] facility to

another.” Id. at 1.

     Petitioner has failed to show that he is entitled to equitable

tolling. First, he has not established that he diligently pursued

his claims during the relevant time. He has not               specifically

identified actions he took toward finalizing and filing the petition

during the time the federal limitations period was running, such as

drafting the petition or asking his appointed state counsel for

information on the status of his state 60-1507 proceedings.

     Second, Petitioner has failed to specifically explain how the

circumstances he alleges warrant equitable tolling. Lack of access

to a law library does not necessarily warrant equitable tolling.

See Donald v. Pruitt, 853 Fed. Appx. 230, 234 (10th Cir. 2021)

(“[Petitioner] is not entitled to equitable tolling based on his

allegedly limited access to the law library in the wake of COVID-

19.”); Weibley v. Kaiser, 50 Fed. Appx. 399, 403 (10th Cir. 2002)

(unpublished)    (“[A]llegations      regarding    insufficient    library
access, standing alone, do not warrant equitable tolling.”).. Nor

does a prison lockdown. See Phares v. Jones, 470 F. Appx. 718, 719

(10th Cir. 2012) (“The mere fact of a prison lockdown . . . does

not qualify as extraordinary absent some additional showing that

the circumstances prevented him from timely filing his habeas

petition.”). Petitioner does not specifically explain how delayed

mail or a lack of access to the prison law library, computers,

visits, or other privileges prevented him from timely filing his
petition. Similarly, Petitioner’s general assertion that he has

been repeatedly transferred during this time frame, without more
    Case 5:21-cv-03185-SAC Document 8 Filed 09/10/21 Page 5 of 8




specific facts or explanation, is not sufficient to establish

entitlement to equitable tolling of the deadline.

     Finally, according to the petition, the grounds for relief

Petitioner asserts were previously developed at least to the extent

that he raised them in the state courts, so it is unclear how a

lack of access to the law library, delayed mail, a lack of visits

or other privileges, or being transferred between facilities caused

Petitioner’s failure to timely file the petition. (See Doc. 1, p.

5, 32-33.) Thus, Petitioner has not shown that equitable tolling

applies.

Actual Innocence

     To obtain the actual innocence exception to the deadline for

filing his petition, Petitioner must come forward with “new reliable

evidence—whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence—that was not

presented at trial.” See Schlup v. Delo, 513 U.S. 298, 324 (1995).

He “must establish that, in light of [this] new evidence, ‘it is

more likely than not that no reasonable juror would have found
petitioner guilty beyond a reasonable doubt.’” House v. Bell 547

U.S. 518, 536-37 (2006) (quoting Schlup, 513 U.S. at 327).

     Petitioner asserts his factual innocence, which he informs the

court he has always maintained, but he has not identified in his

response   any   new   evidence.   Rather,   Petitioner   argues   that   he

“inform[ed] court appointed counsel[] of his actual innocence by

providing proof that there absolutely was no material, real, or

physical evidence to convict him on.” (Doc. 7, p. 2.) Asserting
there was insufficient evidence that he committed a crime is

different than identifying new evidence that makes it more likely
      Case 5:21-cv-03185-SAC Document 8 Filed 09/10/21 Page 6 of 8




than    not   that    no   reasonable    juror     would    have   convicted       him.

Similarly, asserting that trial counsel should have argued to the

jury that Petitioner was factually innocent of the crimes is

different     than     identifying      “new     reliable     evidence”     such     as

“exculpatory scientific evidence, trustworthy eyewitness accounts,

or    critical    physical       evidence.”      To   qualify      for    the   actual

innocence     exception,         Petitioner    must    identify      new    reliable

evidence.

       In his petition, Petitioner includes a letter that could be

considered “new evidence.” (Doc. 1, p. 30-31.) At Petitioner’s

trial, the State presented expert testimony that samples taken from

the    victim’s      leg   and   underwear     were   seminal      fluid    and    that

Petitioner “could not be excluded as the donor of these samples.”

State v. Pena-Gonzales, 2016 WL 1614025, at *2 (Kan. Ct. App. 2016)

(unpublished      opinion),      rev.   denied    April     17,   2017.    Petitioner

included in his petition to this Court a letter purportedly written

by the woman he was dating at the time of the crimes in which she

asserts that the underwear in question were hers and she had sex
with Petitioner on the day of the crimes. (Doc. 1, p. 30-31.) The

letter was not introduced at trial; the letter explains that she

did not know about Petitioner’s prosecution and conviction until

after Petitioner was incarcerated. Id.

       Assuming Petitioner intended to identify the letter as “new

evidence” to support his actual innocence claim, the question

becomes whether Petitioner has demonstrated that, in light of the

letter, “‘more likely than not any reasonable juror would have
reasonable doubt’” and therefore would not convict him. See Fontenot

v. Crow, 4 F.4th 982, 1030 (10th Cir. 2021) (quoting House, 547
   Case 5:21-cv-03185-SAC Document 8 Filed 09/10/21 Page 7 of 8




U.S. at 538)). When determining whether Petitioner has made this

showing, the Court considers “all the evidence[] and its likely

effect       on     reasonable    jurors    applying       the      reasonable-doubt

standard.” Fontenot, 4 F.4th at 1032 (internal quotation marks and

citations omitted).

       The Court is not convinced that it is more likely than not

that   any        reasonable   juror    faced    with   the       letter   would   have

reasonable doubt about Petitioner’s guilt of the crimes with which

he was charged. The letter is not signed, dated, or notarized. In

addition, the victim testified at trial that Petitioner “forcefully

penetrated her vagina with his penis” on the date alleged at his

home in Shawnee County, Kansas. See Pena-Gonzales, 2016 WL 1614026,

at *14. She also reported the crimes to multiple people, including

police, immediately after they occurred and she was visibly upset

when she made those reports. The letter does not undermine the

weight of the DNA sample taken from the victim’s leg for which

Petitioner could not be excluded as a donor. Because the Petitioner

has not identified any new evidence that would more likely than not
cause a reasonable juror to have reasonable doubt as to his guilt,

the actual innocence exception to the one-year federal habeas time

limitation does not apply.

Conclusion

       For    these    reasons,   the    Court    concludes        that    the   present

petition      is    time-barred    under    28    U.S.C.      §    2244(d)   and    that

Petitioner has not shown any circumstances that justify equitable

tolling or his entitlement to the actual innocence exception. The
Court will therefore dismiss this matter as time-barred.

       The Court also concludes that its procedural ruling in this
    Case 5:21-cv-03185-SAC Document 8 Filed 09/10/21 Page 8 of 8




matter is not subject to debate among jurists of reason and declines

to issue a certificate of appealability. See Slack v. McDaniel, 529

U.S. 473, 484 (2000).



     IT IS THEREFORE ORDERED that this matter is dismissed as time-

barred. No certificate of appealability will issue.


     IT IS SO ORDERED.

     DATED:   This 10th day of September, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
